PAUL E. DANIELSON, Justice, concurring. Here, J.E.M. was required to present proof 11sof a significant custodial, personal, or financial relationship in order for his consent to be required pursuant to Arkansas Code Annotated § 9-9-206(a)(2) (Repl. 2009).1 Like the majority, it is my opinion that he did; however, because I reach my conclusion somewhat differently, I concur. Custodial Relationship In the case before us, the child at issue was in útero, and it is undisputed that J.E.M. did not have legal or physical custody of his child; thus, the relevant inquiry is whether J.E.M. had a significant custodial relationship with Baby Boy B. The term “custody” has been defined as “[t]he care and control of a thing or person for inspection, preservation, or security.” Black’s Law Dictionary 441 (9th ed.2009). However, as one court has observed, “[i]n the case of a child placed for adoption at birth, the father can have no more than a biological connection to the child, there having been no chance for a custodial relationship.” In re Raquel Marie X., 76 N.Y.2d 387, 401, 559 N.Y.S.2d 855, 559 N.E.2d 418, 424 (N.Y.1990). While there was no chance for a custodial relationship as that term traditionally connotes, J.E.M. did file with four states’ putative-father registries and filed petitions for paternity and custody in two different states, all prior to the filing of the petition for adoption. As the New York court stated: [I]n in adoption proceeding by strangers, an unwed father who has been physically unable to have a full custodial relationship with his newborn child is also entitled to the maximum protection of his relationship, so long as he promptly avails himself of all the possible mechanisms for forming a legal and emotional bond with his child.... This implies, however, that in order to have the benefit of the maximum protection of the relationship — the right to consent to or veto an adoption — the biological father not only 116must assert his interest promptly (bearing in mind the child’s need for early permanence and stability) but also must manifest his ability and willingness to assume custody of the child. Id. at 402, 559 N.Y.S.2d 855, 559 N.E.2d at 424 (internal citations omitted). It is my opinion that, despite the mother’s continued attempts to evade J.E.M. and keep her whereabouts secret, J.E.M. nonetheless embraced all possible methods of establishing that he was the child’s father and his desire for custody. While the adoptive parents argue that attempts at such a relationship are insufficient, or in essence, that strict compliance is required, I disagree. In Abernathy v. Baby Boy, 313 S.C. 27, 437 S.E.2d 25 (1993), the South Carolina Supreme Court rejected a similar argument. There, the adoptive parents argued that an unwed father’s consent to adoption was not required unless he complied with the literal requirements of South Carolina’s consent statute, which mandated that a father provide for the support of his child before the state was compelled to seek his consent to the adoption of the child. Noting that an unwed father’s opportunity interest is “constitutionally protected only to the extent that the biological father who claims protection wants to make the commitments and perform the responsibilities that give rise to a developed relationship, because it is only the combination of biology and custodial responsibility that the Constitution ultimately protects,” the court explained that “[t]he specific acts undertaken by the unwed father to preserve his inchoate relationship with his child, as well as the nature of the relationship he wishes to foster with the child, are of considerable importance in determining whether the unwed father has evinced a commitment to his child deserving of protection.” 313 S.C. at 31, 437 S.E.2d at 28. The court continued: Against this background, we must ascertain the interaction between the requirements of section 20-7-1690(A)(5)(b) and the unusual facts before us. As always, our primary function in interpreting a statute is to ascertain the intent of the Legislature. Spartanburg Cty. Dep’t of Social Svcs. v. Little, 309 S.C. 122, 420 S.E.2d 499 (1992). A statute must receive a practical, reasonable, and fair interpretation consonant with the purpose, design, and policy of the lawmakers. Id. We find that by enacting section 20-7-1690(A)(5)(b), the Legislature contemplated establishing general minimum standards by which an unwed father timely may demonstrate his commitment to the child, and his desire to “grasp [the] opportunity,” Lehr, 463 U.S. at 262, 103 S.Ct. 2985, to assume full responsibility for his child. However, as shown by the events leading to this appeal, an unwed father’s ability to cultivate his opportunity interest in his child can be thwarted by the refusal of the mother to accept the father’s expressions of interest in and commitment to the child. Accordingly, we conclude that an unwed father is entitled to constitutional protection not only when he meets the literal requirements of section 20 — 7—1690(A)(5)(b), but also when he undertakes sufficient prompt and good faith efforts to assume parental responsibility and to comply with the statute. See In re Chandini, 166 A.D.2d 599, 560 N.Y.S.2d 886 (1990); In re Adoption of Baby Girl S., 141 Misc.2d 905, 535 N.Y.S.2d 676 (NY.Surr.1988); In re Baby Girl Eason, 257 Ga. 292, 358 S.E.2d 459 (1987); In re Riggs, 612 S.W.2d 461 (Tenn.Ct.App.1980), cert. denied, 450 U.S. 921, 101 S.Ct. 1370, 67 L.Ed.2d 349 (1981). To mandate strict compliance with section 20-7-1690(A)(5)(b) would make an unwed father’s right to withhold his consent to adoption dependent upon the whim of the unwed mother. See In re Adoption of Baby Girl S., 141 Misc.2d 905, 535 N.Y.S.2d 676 (NY.Surr.1988). Id. at 29 (emphasis added). Likewise, this court should recognize “sufficient prompt and good faith efforts to assume parental responsibility and to comply with the statute.” Id. at 29.2 J.E.M. | T«clearly employed all methods available to him to establish a significant custodial relationship with the child, as much as one can be established with a child in útero, and despite the mother’s attempts to evade and exclude him. Given that J.E.M. made sufficient prompt and good faith efforts to assume a significant custodial relationship and to comply with that portion of the statute, it is my opinion that the circuit court clearly erred in finding that his consent was not required under section 9-9-206. Personal Relationship Again, the fact that the instant child was in útero must be taken into consideration when determining whether J.E.M. proved a significant personal relationship with the child prior to the adoption petition being filed. It is my opinion that he did and certainly so if we consider whether he made sufficient prompt and good faith efforts to do so. A review of the testimony before the circuit court demonstrates that J.E.M. never indicated his direct support for the route of adoption; to the contrary, he several times indicated his desire to the mother that they be a family. He further indicated his willingness to move closer to her family and to obtain a job to support the baby, and he certainly demonstrated care and empathy toward the mother during her pregnancy, both while she was near him and when she was evading him. J.E.M. inquired as to the mother’s health, what was good for the baby, and its welfare. He further thought of 11flnames and embraced the idea of being a father. In addition, his filing of the petitions for paternity and custody were indicative of his desire to establish a relationship and to voice his opposition toward anything other than a relationship with his child. Considering J.E.M.’s actions and statements, in light of the fact that the child was in útero and the mother’s evasion while pregnant, it is my opinion that J.E.M. made sufficient and prompt good faith efforts to establish a personal relationship with his child. Accordingly, because he proved a significant personal relationship with his child, under the facts before us, I would reverse the circuit court’s finding that his consent was not required under section 9-9-206. Financial Relationship The final method by which J.E.M.’s consent could be required under the statute was if he proved a significant financial relationship with the child prior to the filing of the adoption petition. Here, the evidence presented to the circuit court demonstrates that, while he did not do in great amounts, J.E.M. did establish a savings account for the benefit of Baby Boy B. J.E.M. admitted that he did not provide funds to the mother during her pregnancy; while he did provide her with a massage and a diaper bag, he did not attempt to provide her with funds to aid with living or medical expenses during her pregnancy. That being said, he also did not know her exact location for an extended period of the pregnancy, due to the mother’s attempts to evade him, which I believe should be taken into consideration. J.E.M. testified that he did borrow money from his mother and established a savings account that he intended to use for the baby’s expenses. While he was unable to put the funds in the child’s name, he stated his intent for the funds, and the adoptive parents were unable to dispute his claimed intent. While 12nperhaps not a significant financial relationship, he did attempt to establish one. For this reason, I would say that the circuit court again erred in concluding that J.E.M.’s consent was not required.3  For the foregoing reasons, I concur. CORBIN, J., joins.  . I would note that the statute only requires that a putative father prove one of the three. It just so happens that in the instant case, J.E.M. proved each.   . Indeed, this court does strictly construe adoption statutes; however, this court, strictly construes the statutes in favor of the natural parents. In In re Glover, this court explained: The court gives careful protection to a natural parent’s rights. As announced in Woodson v. Lee, 221 Ark. 517, 254 S.W.2d 326 (1953), quoting In re Cordy, 169 Cal. 150, 154, 146 P. 532 (1914), ... the power of the court in adoption proceedings to deprive a parent of her child, being in derogation of her natural right to it, and being a special power conferred by the statute, such statute should be strictly construed; that ‘the law is solicitous toward maintaining the integrity of the natural relation of parent and child; and in adversary proceedings in adoption, where the absolute severance of that relation is sought, without the consent and against the protest of the parent, the inclination of the courts, as the law contemplates it should be, is in favor of maintaining the natural relation.... Every intendment should have been in favor of the claim of the mother under the evidence, and if the statute was open to construction and interpretation it should be construed in support of the right of the natural parent. ’ 288 Ark. 59, 62-63, 702 S.W.2d 12, 13-14 (1986) (emphasis added).   . To the extent that the court of appeals' opinion in X.T. v. M. M., 2010 Ark. App. 556, 377 S.W.3d 442, conflicts with my analysis, I, like the majority, would overrule it. Also, to the extent the parties believe a determination of whether J.E.M. is unreasonably withholding consent is required under section 9-9-220(c)(3) (Repl.2009), I disagree. That provision, in my opinion, is simply inapplicable where one has just proved a significant custodial, personal, or financial relationship.